IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                  :   NO. 512
 MAGISTERIAL DISTRICTS WITHIN THE               :
 29th JUDICIAL DISTRICT OF THE                  :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                   :



                                               ORDER



PER CURIAM

       AND NOW, this 13th day of September 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 29th Judicial District (Lycoming County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of Magisterial Districts 29-3-01 and 29-3-

03 within Lycoming County as they currently exist, to be effective immediately; that the

realignment of Magisterial Districts 29-1-01 and 29-1-02, to be effective January 1, 2023;

and that the realignment of Magisterial Districts 29-3-02 and 29-3-04, to be effective

January 1, 2024, is granted.


Said Magisterial Districts will be reestablished as follows:


 Magisterial District 29-1-01                          City of Williamsport (Wards 3, 4, 5,
 Magisterial District Judge Christian D. Frey          6, 7)


 Magisterial District 29-1-02                          City of Williamsport (Wards 1, 2, 8,
 Magisterial District Judge Aaron S. Biichle           9, 10, 11, 12, 13)


 Magisterial District 29-3-01                          Anthony Township
 Magisterial District Judge Denise L. Dieter           Bastress Township
                                                       Brown Township
                                                       Cummings Township
                                                       Jersey Shore Borough
                                                Limestone Township
                                                McHenry Township
                                                Mifflin Township
                                                Nippenose Township
                                                Piatt Township
                                                Pine Township
                                                Porter Township
                                                Salladasburg Borough
                                                Watson Township
                                                Woodward Township

Magisterial District 29-3-02                    Cascade Township
Magisterial District Judge Gary A. Whiteman     Eldred Township
                                                Fairfield Township
                                                Gamble Township
                                                Loyalsock Township (precincts 4, 5,
                                                7)
                                                Montoursville Borough
                                                Plunketts Creek Township
                                                South Williamsport Borough
                                                Upper Fairfield Township

Magisterial District 29-3-03                    Brady Township
VACANT                                          Clinton Township
                                                Franklin Township
                                                Hughesville Borough
                                                Jordan Township
                                                Mill Creek Township
                                                Montgomery Borough
                                                Moreland Township
                                                Muncy Borough
                                                Muncy Creek Township
                                                Muncy Township
                                                Penn Township
                                                Picture Rocks Borough
                                                Shrewsbury Township
                                                Washington Township
                                                Wolf Township

Magisterial District 29-3-04                    Armstrong Township
Magisterial District Judge William C. Solomon   Cogan House Township
                                                Duboistown Borough
                                                Hepburn Township
                                                Jackson Township
                                                Lewis Township
                                                Loyalsock Township (precincts 1, 2,
                                                3, 6)
                                                Lycoming Township
                                                McIntyre Township
McNett Township
Old Lycoming Township
Susquehanna Township